DETAILED ACTION
Response to Amendment
The Amendment filed on March 18, 2022 has been entered. Claims 1-19 remain pending in the application, of which claims 8, 10-15, 17, and 19 are withdrawn as being drawn to a nonelected invention. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on December 20, 2021. Applicant’s arguments with respect to the prior art rejections of claims 1-7, 9, 16, and 18 have been fully considered but they are not persuasive. However, Applicant’s amendments to the Claims have necessitated new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vadas et al. (US 3,319,398), hereinafter Vadas.
Regarding claim 1, Vadas discloses a method for closing a top side (30 in Figure 2) of external cardboard packagings (C in Figure 2), the method comprising:
positioning at least two external cardboard packagings (two adjacent cartons C in line L2 on conveyor 22 in Figure 2) as a group directly contiguous to each other on a transport device (22 in Figures 1 and 2) (it is apparent from Figure 2 that each pair of two adjacent cartons C are in closely proximity to each other on conveyor 22 without actually touching, and are therefore directly contiguous to each other on conveyor 22) such that a first top closing flap (the leftmost flap of top closure 30 of the leftmost carton C shown circled in an annotated version of Figure 2 of Vadas, hereinafter Figure 2x, below, which flap lies in a plane perpendicular to the plane of Figure 2) of a first external cardboard packaging (the leftmost carton C shown in Figure 2) of the group is located contiguous to or slightly spaced apart from a second top closing flap (the rightmost flap of top closure 30 of the unshown carton C immediately adjacent to and to the left of the leftmost carton C shown in Figure 2, which flap lies in a plane perpendicular to the plane of Figure 2) of a second external cardboard packaging (the unshown carton C immediately adjacent to and to the left of the leftmost carton C shown in Figure 2) of the group (clear from Figure 2, Col. 2 line 63 – Col. 3 line 14), wherein each external cardboard packaging (C) comprises two top closing flaps (such as the “first top closing flap of the first external cardboard packaging” and the “second top closing flap of the first external cardboard packaging” shown circled in Figure 2x below, both of which lie in a plane perpendicular to the plane of Figure 2) located opposite each other and foldable over horizontal first fold edges (clear from Figure 2), with side edges of the closing flaps (shown circled in Figure 2x below) in each instance being connected to each other via two fold-in flaps (the first fold-in flap is shown circled in Figure 2x below and the second fold-in flap is identical to the first fold-in flap and located on the opposite side of the carton C) (apparent from Figure 2x below), wherein the fold-in flaps (the first fold-in flap is shown circled in Figure 2x below and the second fold-in flap is identical to the first fold-in flap and located on the opposite side of the carton C) each comprise horizontal second fold edges (one of the second fold edges is shown in Figure 2x below and the other second fold edge is located on the opposite side of the carton C) and third fold edges (one of the third fold edges is shown in Figure 2x below and the other third fold edge is located on the opposite side of the carton C) formed diagonal to the second fold edges (apparent from Figure 2x below),
pressing in the fold-in flaps (the first fold-in flap is shown circled in Figure 2x below and the second fold-in flap is identical to the first fold-in flap and located on the opposite side of the carton C) of each of the at least two external cardboard packagings (two adjacent cartons C in line L2 in Figure 2) of the group with at least two folding devices (31 and 31a in Figures 1, 4, and 5) that are advanceable toward each other (as shown in Figure 4) and folding the fold-in flaps on their respective second fold edges (one of the second fold edges is shown in Figure 2x below and the other second fold edge is located on the opposite side of the carton C) and third fold edges (one of the third fold edges is shown in Figure 2x below and the other third fold edge is located on the opposite side of the carton C), causing the top closing flaps (shown circled in Figure 2x below) to fold down (clear when Figure 2 is viewed in relation to Figure 4, Col. 5 lines 2-10, Col. 9 lines 29-37 and 49-57).

    PNG
    media_image1.png
    748
    1189
    media_image1.png
    Greyscale

Figure 2x: an annotated version of Figure 2 of Vadas
Regarding claim 2, Vadas discloses that the pressing in step increases a space between the first top closing flap (the leftmost flap of top closure 30 of the leftmost carton C shown circled in Figure 2x above, which flap lies in a plane perpendicular to the plane of Figure 2) of the first external cardboard packaging (the leftmost carton C shown in Figure 2) of the group and the second top closing flap (the rightmost flap of top closure 30 of the unshown carton C immediately adjacent to and to the left of the leftmost carton C shown in Figure 2, which flap lies in a plane perpendicular to the plane of Figure 2) of the second external cardboard packaging (the unshown carton C immediately adjacent to and to the left of the leftmost carton C shown in Figure 2) of the group (clear from Figure 2x above).
Regarding claim 16, Vadas discloses that the pressing in step comprises pressing in on trapezoidal fold-in flaps (the first trapezoidal fold-in flap is shown in Figure 2x above and the second trapezoidal fold-in flap is identical to the first trapezoidal fold-in flap and located on the opposite side of the carton C) (apparent when Figure 4 is viewed in relation to Figure 2x, Col. 5 lines 2-10, Col. 9 lines 29-37 and 49-57).
Regarding claim 18, Vadas discloses that the at least two folding devices (31 and 31a) are linearly movable transversely to a transport direction TR (A in Figure 2) of the transport device (22) (apparent when Figure 1 is viewed in relation to Figure 2, Col. 5 lines 2-10).

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Clift et al. (US 4,215,522), hereinafter Clift.
Regarding claim 1, Clift discloses a method for closing a top side of external cardboard packagings (C in Figures 1-7), the method comprising:
positioning at least two external cardboard packagings (the “first external cardboard packaging” C and the “second external cardboard packaging” C shown in an annotated version of Figure 3 of Clift, hereinafter Figure 3x, below) as a group directly contiguous to each other on a transport device (44 in Figure 3) (it is clear when Figure 3x is viewed in relation to Figure 3/4 that the “first external cardboard packaging” and the “second external cardboard packaging” in Figure 3x are in close proximity to and in contact with each other when they are both positioned on conveyor 44, and are therefore directly contiguous to each other on conveyor 44) such that a first top closing flap (the top-front flap 4 of the “first external cardboard packaging” shown in Figure 3x below) of a first external cardboard packaging (shown in Figure 3x below) of the group is located contiguous to or slightly spaced apart from a second top closing flap (the top-front flap 4 or the top-rear flap 4 of the “second external cardboard packaging” shown in Figure 3x below) of a second external cardboard packaging (shown in Figure 3x below) of the group (apparent when Figure 3x is viewed in relation to Figure 1), wherein each external cardboard packaging (C) comprises two top closing flaps (the top-front flap 4 and the top-rear flap 4 shown in Figure 1) located opposite each other (apparent from Figure 1) and foldable over horizontal first fold edges (the fold lines 2 connected to the top-front flap 4 and the top-rear flap 4 shown in Figure 1) (apparent when Figure 1 is viewed in relation to Figure 2/7), with side edges of the closing flaps (the top-front flap 4 and the top-rear flap 4 shown in Figure 1) in each instance being connected to each other via two fold-in flaps (the top-left flap 3 and the top-right flap 3 shown in Figure 1) (apparent from Figure 1), wherein the fold-in flaps (the top-left flap 3 and the top-right flap 3 shown in Figure 1) each comprise horizontal second fold edges (the fold lines 2 connected to the top-left flap 3 and the top-right flap 3 shown in Figure 1) and third fold edges (5 in Figure 1) formed diagonal to the second fold edges (apparent from Figure 1),
pressing in the fold-in flaps (the top-left flap 3 and the top-right flap 3 shown in Figure 1) of each of the at least two external cardboard packagings (the “first external cardboard packaging” C and the “second external cardboard packaging” C shown in Figure 3x below) of the group with at least two folding devices (27 and 30 in Figures 3-7) that are advanceable toward each other and folding the fold-in flaps (the top-left flap 3 and the top-right flap 3 shown in Figure 1) on their respective second fold edges (the fold lines 2 connected to the top-left flap 3 and the top-right flap 3 shown in Figure 1) and third fold edges (5), causing the top closing flaps (the top-front flap 4 and the top-rear flap 4 shown in Figure 1) to fold down (apparent when Figure 6 is viewed in relation to Figure 7, Col. 4 lines 49-52).

    PNG
    media_image2.png
    539
    1767
    media_image2.png
    Greyscale

Figure 3x: an annotated version of Figure 3 of Clift
Regarding claim 4, Clift discloses pressing down on the top closing flaps (the top-front flap 4 and the top-rear flap 4 shown in Figure 1) of the external cardboard packagings (C) from above with a closing device (38 in Figure 7; or 36 in Figure 7; or 56 in Figure 3; or the bottom run of conveyor 59 in Figure 3) (Col. 3 lines 34-40; or Col. 3 lines 25-33; or Col. 4 lines 61-62; or Col. 4 line 63 – Col. 5 line 2).
Regarding claim 5, Clift discloses moving the folding devices (27 and 30) apart from each other during the pressing down step (27 and 30 are moved apart from each other using 49 and 52 when the top closing flaps 4 are pressed down by 56 or the bottom run of conveyor 59, Col. 4 lines 13-28, Col. 4 line 53 – Col. 5 line 2).
Regarding claim 6, Clift discloses continuously moving the external cardboard packagings (C) in a transport direction TR (the horizontal left-to-right direction in Figure 3) during the pressing down step (the external cardboard packagings C continuously move in the horizontal left-to-right direction in Figure 3 while the top closing flaps 4 are being pressed down by 56 or the bottom run of conveyor 59) (Col. 4 line 59 – Col. 5 line 2).
Regarding claim 7, Clift discloses synchronously moving the closing device (the bottom run of conveyor 59) in the transport direction TR (the horizontal left-to-right direction in Figure 3) with the external cardboard packagings (C) during the pressing down step (Col. 4 line 63 – Col. 5 line 2).
Regarding claim 9, Clift discloses transposing the at least two external cardboard packagings (the “first external cardboard packaging” C and the “second external cardboard packaging” C shown in Figure 3x below) of the group, after they are completely closed, onto a further transport lane (the location downstream of unit 57 that unit 57 conveys the cartons C to) or into a further packaging module (the location downstream of unit 57 that unit 57 conveys the cartons C to) (clear from Figure 3, Col. 4 line 63 – Col. 5 line 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vadas in view of Wakbayashi et al. (US 4,738,077), hereinafter Wakbayashi.
Regarding claim 3, Vadas discloses all the limitations of the claim as stated above except: the folding devices simultaneously press in the fold-in flaps of each of the at least two external cardboard packagings of the group.
Wakbayashi teaches that it was known to provide folding devices (34, 35, and/or 32 in Figure 1) which simultaneously press in flaps (16 and/or 15 in Figure 11) of each of two external cardboard packagings (the two middle container 11 shown in Figure 1 which are located immediately adjacent to pieces 34 and 35) of a group (Col. 4 lines 17-47), in order to process two external cardboard packagings (11) at a time and increase the throughput / production rate of an apparatus (25 in Figures 1-6) comprising the folding devices (34, 35, and/or 32) (Col. 2 lines 49-53).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Vadas to incorporate the teachings of Wakbayashi by modifying the folding devices (31 and 31a) of Vadas so that they simultaneously press in the fold-in flaps (the first fold-in flap is shown circled in Figure 2x above and the second fold-in flap is identical to the first fold-in flap and located on the opposite side of the carton C of Vadas) of each of the at least two external cardboard packagings (two adjacent cartons C in line L2 of Vadas) of the group, because doing so would allow two external cardboard packagings to be processed at a time and increase the throughput / production rate of the apparatus (20 in Figures 1 and 2) of Vadas comprising the folding devices.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1-7, 9, 16, and 18 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“The Examiner rejected claims 1, 2, and 16 under 35 U.S.C. §102(a)(1) and (a)(2) as anticipated by U.S. Patent Number 3319398 to Vadas et al. Applicant asserts that claim 1 is patentable over Vadas in view of the current amendment. In particular, the at least two cardboard packagings are now only directly contiguous to each other on the transport device; the 'or slightly spaced apart' language has been removed. The contiguous relationship of the external cardboard packagings is not shown in Vadas.
…
Vadas does not disclose every element of claim 1 and thus does not anticipate the present claims. Applicant requests that this rejection be withdrawn.”,

the examiner firstly asserts that the two external cardboard packagings of claim 1 were interpreted as being two adjacent cartons C in the same line L2 and on the same conveyor 22 in Figures 1 and 2 of Vadas. The two external cardboard packagings of claim 1 were not interpreted as being one carton C in line L1 and another carton C in line L2, as the Applicant seems to think. Secondly, the examiner asserts that the term “contiguous” in claim 1 is a very broad term which can be interpreted as meaning: “in close proximity without actually touching; near” (see definition 2 of https://www.dictionary.com/browse/contiguous). Since it is apparent from Figure 2 of Vadas that each pair of two adjacent cartons C are in closely proximity to each other on conveyor 22 without actually touching, each pair of two adjacent cartons C on conveyor 22 of Vadas can be interpreted as being directly contiguous to each other on conveyor 22.

In response to Applicant’s argument that:
“The Examiner's attention is drawn to Figs. 3 and 4 of Clift, showing side and top views, respectively, of the conveyor line used to transport erected cartons from the bottom closure apparatus 20 to the top closure apparatus 47. Note the distance between the cartons C as they travel from conveyor 44 to conveyor 46. From this alone, it is clear that Clift does not operate to close cartons that are directly contiguous to each other.
…
Clift does not disclose every element of claim 1 and thus does not anticipate the present claims. Applicant requests that this rejection be withdrawn.”,

the examiner firstly asserts that the term “contiguous” in claim 1 is a very broad term which can be interpreted as meaning: “in close proximity without actually touching; near” (see definition 2 of https://www.dictionary.com/browse/contiguous). Since it is clear when Figure 3x above is viewed in relation to Figure 3/4 of Clift that the “first external cardboard packaging” and the “second external cardboard packaging” in Figure 3x are in close proximity to and in contact with each other when they are both positioned on conveyor 44, the “first external cardboard packaging” and the “second external cardboard packaging” in Figure 3x can be interpreted as being directly contiguous to each other on conveyor 44. Secondly, the examiner points out that claim 1, as currently written, only requires two external cardboard packagings to be directly contiguous to each other on a transport device at any point in time (including the time when the “first external cardboard packaging” and the “second external cardboard packaging” in Figure 3x above are both positioned on conveyor 44 of Clift), and does not require the two external cardboard packagings to be directly contiguous to each other when they are being pressed by the at least two folding devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731